DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-11 and 18-20.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 07/05/2022 is acknowledged.  The traversal is on the ground(s) that a search of group I would encompass overlapping areas of group II.  This is not found persuasive because as discussed in the previous office action, a restriction is proper because the groups lack unity of invention. When unity of invention is not present, a restriction is required under 35 U.S.C 121 and 372.  
The requirement is still deemed proper and is therefore made FINAL.

Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

NOTE: The species election has been withdrawn.



Claim Objections
Claim 7 is objected to because of the following informalities: “and” should be recited immediately after “phospholipids,” in the last line.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 6, 9, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 4, 5, 6, 18-20 recite ranges in “-“ and “~”. The claims are indefinite since it is unclear what the difference between “-“ and “~” is such that one of ordinary skill in the art would be able to determine the scope of the claimed ranges. 

Claims 4, 5, 6, 18-20 recite amounts in % g/mL. The claims are indefinite since it is unclear which unit the amounts are in since amounts cannot be in both % and in g/mL.

Claim 4, 5, 6, 18-20 recite the limitation "the water for injection" in the last line.  There is insufficient antecedent basis for this limitation in the claim. The claims from which 4, 5, 6, 18-20 depend from do not recite wherein the liposome comprises water. Therefore, it is unclear what “the water for injection” is referring to. To obviate this issue, it is suggested that the claims be amended to recite --- water for injection ---. 

Claim 9 recites the limitation "the freeze-dried protective agent" in the second line.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 depends from claim 4, which recites a lyophilized protective agent. It is unclear whether “the freeze-dried protective agent” is the lyophilized protective agent or is different from the lyophilized protective agent. 

Claims 18 and 20 recite a liposome comprising components with amounts in g/mL Claims 18 and 20 are indefinite since they depend from claim 2, which limits the liposome to a freeze-dried powder. It is unclear how a freeze-dried powder, which is a solid, may have components in the unit g/mL since such unit indicates a composition comprising a liquid carrier. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claim(s) 1-3, 7, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 104173290 A, Dec. 3, 2014) in view of Benita et al. (US 2009/0011009, Jan. 8, 2009).
Zhao et al. disclose a solid lipid nanoparticle or liposome comprising 0.001-12 parts active drug and 0.5-40 parts lipid-based carrier (claim 1). Suitable lipid-based carriers include one or more of hydrogenated soybean lecithin, polyethylene glycol-derived phospholipid, and cholesterol (¶ [0019]). The polyethylene glycol-derived phospholipid may be PEG-DSPE, wherein the PEG has a molecular weight of 350-5000 (¶ [0022]). The solid lipid nanoparticle or liposome may further comprise 0-8 parts of an additive such as a metal complexing agent (i.e. chelating agent) (claims 9-10). Suitable metal complexing agents include EDTA (claim 11). The solid lipid nanoparticle or liposome may further comprise 10-80 parts of a diluent. Suitable diluents include one or more of mannitol, glucose, and sorbitol (i.e. claimed lyophilized protective agent) (claim 8). The solid lipid nanoparticle or liposome may have a particle size ranging from 0.050 nm to 20 µm (¶ [0048]). The solid particle may be obtained by freeze drying (¶ [0052]). The particle may be dissolved in a water for injection prior to use (¶ [0094]). 
Zhao et al. differ from the instant claims insofar as not disclosing wherein the active drug is docetaxel palmitate.
However, Benita et al. disclose a system for the delivery of various active agents (¶ [0036]). Suitable active agents include docetaxel palmitate (¶ [0143]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Zhao et al. disclose wherein the solid lipid nanoparticle or liposome comprises an active drug. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated docetaxel palmitate into the composition of Zhao et al. since it is a known and effective active drug suitable for delivery as taught by Benita et al. 
In regards to instant claim 1 reciting 0.1-2% drug, 0.001-1% chelating agent, 1-10% lecithin, and 0.05-1% DSPE-PEG2000, Zhao et al. disclose 0.001-12 parts active drug, 0-8 parts metal complexing agent (i.e. chelating agent), and 0.5-40 parts lipid-based carrier (e.g. hydrogenated soybean lecithin and DSPE-PEG2000). Thus, the claimed ranges overlap with the prior art ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  

2.	Claim(s) 4-6, 9, 10, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 104173290 A, Dec. 3, 2014) in view of Benita et al. (US 2009/0011009, Jan. 8, 2009), and further in view of Qiu et al. (US 2013/0189352, Jul. 25, 2013). 
	The teachings of Zhao et al. and Benita et al. are discussed above. Zhao et al. and Benita et al. do not disclose wherein the solid lipid nanoparticle or liposome has a pH of 3.5-9.0 using a pH adjustor. 
	However, Qiu et al. disclose a liposome comprising a pH-adjusting agent (abstract). The pH-adjusting agent may be a sodium hydroxide solution. The terminal exterior pH of the liposome should be regulated within the pH range of 5.5 to 8.0 by a pH adjusting agent. Too low pH results in fault to form concentration gradient and hinders the encapsulation of drugs. However, if the pH is too high, it will cause the liposomes to break (¶ [0017]).
	It would have been prima facie obvious to one of ordinary skill in the art to have adjusted the pH of the solid lipid nanoparticle or liposome of Zhao et al. with a sodium hydroxide solution to be within the range of 5.5 to 8.0 motivated by the desire to formulate a liposome with efficient encapsulation of drugs and not have the liposome break as taught by Qiu et al. 
	In regards to the amounts recited in instant claims 4-6, 18 and 20, Zhao et al. disclose a liposome comprising 0.001-12 parts active drug, 0-8 parts metal complexing agent (i.e. chelating agent), 0.5-40 parts lipid-based carrier (e.g. hydrogenated soybean lecithin, DSPE-PEG2000, and cholesterol), and 10-80 parts diluent (e.g. mannitol (i.e. lyophilized protective agent)) and wherein the liposome is dissolved in water for injection. Thus, it would have taken no more than the relative skills of one of ordinary skill in the art to have arrived at the claimed amounts depending on the amount of therapeutic liposome desired and on the amount of water for injection needed to dissolve the therapeutic liposome. 

Conclusion
Claims 1-11 and 18-20 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612